IN THE
              ARIZONA COURT OF APPEALS
                                DIVISION ONE


                      STATE OF ARIZONA, Petitioner,

                                       v.

 THE HONORABLE MICHAEL S. MANDELL, Judge of the SUPERIOR
   COURT OF THE STATE OF ARIZONA, in and for the County of
               MARICOPA, Respondent Judge,

        DAMRRION JACQUIS MATTHEWS, Real Party in Interest.

                             No. 1 CA-SA 21-0211
                              FILED 4-19-2022


 Petition for Special Action from the Superior Court in Maricopa County
                          No. CR2020-143883-001
                 The Honorable Michael S. Mandell, Judge

            JURISDICTION ACCEPTED; RELIEF GRANTED


                                     COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Quinton S. Gregory
Counsel for Petitioner

Daniel R. Raynak PC, Phoenix
By Daniel R. Raynak
Counsel for Real Party in Interest
                STATE v. HON. MANDELL/MATTHEWS
                          Opinion of the Court



                                OPINION

Presiding Judge Peter B. Swann delivered the opinion of the court, in which
Judge David D. Weinzweig and Judge Paul J. McMurdie joined.


S W A N N, Judge:

¶1            In this criminal matter, the state seeks special action relief
from an order that it produce a victim’s mental health records for in-camera
review. We accept jurisdiction because there exists no adequate remedy by
appeal. We hold that the order should first have been directed to the victim
instead of the state, and we grant relief because the defendant’s generalized
and speculative production request was insufficient to overcome the
victim’s constitutional and statutory rights.

                FACTS AND PROCEDURAL HISTORY

¶2          Damrrion Jacquis Matthews (“Defendant”) is charged with
attempted armed robbery, aggravated assault, and misconduct involving
weapons related to his shooting of a longtime acquaintance.

¶3            According to the state, and not disputed by Defendant, in the
leadup to the shooting Defendant told a third-party witness that the victim
was acting “crazy,” the victim responded that he was not crazy, and
Defendant replied that the victim was “a schizo” and crazy. In police
interviews, the victim’s mother stated that the victim was developmentally
delayed, and Defendant stated that something was wrong with the victim’s
“head.”1 Defendant further stated that the victim’s mental condition was
“more wrong” and “different” on the day of the shooting, and described
erratic and aggressive behavior by the victim. Defendant noticed self-
defense and justification as defenses.

¶4            Defendant moved the superior court to “have the listed victim
be required to produce his mental health records” for an in-camera review
on the basis that the victim’s statements and conduct demonstrated mental
impairment at the time of the shooting. Over the state’s objection, the court
ordered the state to submit the victim’s mental health records for an in-


1      We grant the state’s November 8, 2021, motion asking us to accept
the video recording of Defendant’s interview.


                                     2
                STATE v. HON. MANDELL/MATTHEWS
                          Opinion of the Court

camera review, holding that such review was necessary to preserve
Defendant’s due process rights.

¶5            The state moved for reconsideration, disclosing its
communications with the victim about mental health records and asserting
that it did not possess or control any records. The superior court granted
the state’s motion only in part, still requiring the state to disclose the
victim’s mental health records for an in-camera review but limiting the
scope of the disclosure to the past eight years.

¶6            The state obtained a stay from the superior court, and now
seeks special action relief from this court.

                              JURISDICTION

¶7            We accept special action jurisdiction because there exists no
adequate remedy by appeal for a challenge to an order to produce
privileged information. Ariz. R.P. Spec. Act. 1(a); Roman Cath. Diocese of
Phx. v. Superior Court (State), 204 Ariz. 225, 227, ¶ 2 (App. 2003).

                               DISCUSSION

¶8             As an initial matter, we hold that the superior court
improperly directed the production order to the state rather than the victim.
Under Ariz. R. Crim. P. 15.1(b), the state must produce material and
information “within the State’s possession or control.” An order to produce
material or information outside the state’s possession or control must be
directed not to the state, but to the person who has possession or control.
See Ariz. R. Crim. P. 15.1(g). Defendant’s motion sought production from
the victim via service on the state. The state thereafter disclosed its relevant
communications with the victim and confirmed that it neither possessed
nor controlled any of the victim’s mental health records. Accordingly, the
superior court erred by directing its order to the state, not the victim. See
State v. Kellywood, 246 Ariz. 45, 46, ¶ 3 n.1 (App. 2018).

¶9             We turn next to whether Defendant was entitled to review the
victim’s mental health records despite the constitutional and statutory
protections against compelled disclosure of such information. We review
the superior court’s ruling for abuse of discretion. See R.S. v. Thompson, 251
Ariz. 111, 121, ¶ 36 (2021). The court abuses its discretion when no evidence
supports its holding or when it commits an error of law in reaching a
discretionary decision. E.g., Dowling v. Stapley, 221 Ariz. 251, 266, ¶ 45
(App. 2009).



                                       3
                 STATE v. HON. MANDELL/MATTHEWS
                           Opinion of the Court

¶10           Victims are constitutionally entitled to refuse discovery
requests by the defense, Ariz. Const. art. 2, § 2.1(A)(5), and their medical
and psychological treatment records are protected by statutory privileges,
A.R.S. §§ 13-4062(4), 32-2085. To resolve the question whether Defendant
was nonetheless entitled to have the court review the victim’s records, we
must apply the test set forth by our supreme court in R.S. R.S. held that

       when a criminal defendant’s due process right to present a
       complete defense conflicts with a victim’s state constitutional
       or statutory rights governing privileged mental health
       records, the victim may be compelled to produce such
       documents for in-camera review if the defendant shows a
       reasonable possibility that the information sought includes
       evidence that would be material to the defense or necessary
       to cross-examine a witness.

251 Ariz. at 115, ¶ 1. Put differently, a defendant’s due process rights will
override the victim’s rights in the case of a direct conflict. Id. at 118, ¶¶ 20–
21. But R.S. also made clear that the test it established “does not create a
general constitutional right to discovery.” Id. at 117, ¶ 16. R.S. explained
that for the defendant to prevail on a request for an in-camera review, the
“request must be based on more than mere speculation and must include a
sufficiently specific basis to deter fishing expeditions, prevent a wholesale
production of the victim’s medical records, and adequately protect the
parties’ competing interests.” Id. at 120, ¶ 30.

¶11            In R.S., the defendant, who asserted a justification defense to
the charge that he murdered his girlfriend during a domestic dispute, had
personal knowledge that the victim had been hospitalized for mental health
concerns after an earlier domestic dispute with him. Id. at 115, ¶¶ 2–3. The
supreme court concluded that the superior court acted within its discretion
by finding a reasonable possibility that the hospitalization and related
records could show the victim’s character for violence and corroborate the
defendant’s version of events. Id. at 121, ¶¶ 34, 36. The supreme court
noted that the defendant did not make a “sweeping or generalized
discovery request[ ],” but instead “identified the relevant documents, the
entity that possesses them, the specific date of the documents, and the
information likely to exist in them. These are sufficient, document-specific
facts that establish a reasonable possibility the requested information is
material to [the defendant]’s justification defense—the core of his complete
defense—and could cast doubt on his guilt.” Id. at ¶ 36.




                                       4
                STATE v. HON. MANDELL/MATTHEWS
                          Opinion of the Court

¶12            R.S. recognized that its result was not the rule, explaining that
“victims routinely succeed in maintaining confidentiality of records” when
defendants seek access to privileged records “indiscriminately or based
merely on speculation that they might include exculpatory or useful
information.” Id. at 120, ¶¶ 27–28. To illustrate that point, the court cited
three court of appeals decisions in which the victim’s rights did not yield:
State v. Sarullo, 219 Ariz. 431 (App. 2008), State v. Kellywood, 246 Ariz. 45
(App. 2018), and State v. Dunbar, 249 Ariz. 37 (App. 2020). 251 Ariz. at 120,
¶¶ 27–28.

¶13             In Sarullo, the defendant moved for access to the victim’s
records to support his defense that the victim misconstrued his suicide
threats as an assault against her. 219 Ariz. at 437, ¶ 19. We upheld the
superior court’s denial of the defendant’s motion, explaining that he failed
to “present[ ] a sufficiently specific basis” for his request and “provided the
court no reason to believe [the victim]’s medical records would contain
exculpatory evidence”: there was “nothing in the record to support his
assertion that the medical records would show [the victim] had not initially
viewed the incident as an assault and ‘could have shown there was a
reasonable doubt about whether the gun was actually pointed at [her].’” Id.
at ¶ 21 (last alteration in original).

¶14           In Kellywood, the defendant, who was charged with sex crimes
against his adopted daughter and defended on the ground that she was
lying, moved for access to the victim’s records on the theory that medical
and counseling providers “[o]ftentimes . . . directly ask questions
concerning whether or not someone has been sexually inappropriate with
them.” 246 Ariz. at 46, ¶¶ 2–3. Holding that “the burden of demonstrating
a ‘reasonable possibility’ is not insubstantial, and necessarily requires more
than conclusory assertions or speculation on the party of the requesting
party,” we concluded that the defendant failed to meet that burden. Id. at
48, ¶¶ 9–10. We explained that the defendant’s basis for requesting the
victim’s records was purely speculative: he failed to identify any treatment
provider or any specific condition for which the victim received care, and
he further failed to provide any evidence to support his assertion that
providers often ask patients whether they have been sexually victimized.
Id. at ¶ 10. We emphasized that “were we to conclude that [the defendant]
had demonstrated a ‘reasonable probability’ on the basis of such
speculation, the effect would be to compel production of medical and
counseling records in virtually any case in which a defendant accused of
sexual offenses claims fabrication; the exception would swallow § 2.1(A)(5)
of the Victims’ Bill of Rights.” Id.



                                       5
                STATE v. HON. MANDELL/MATTHEWS
                          Opinion of the Court

¶15           In Dunbar, the defendant moved for access to the victim’s
records for impeachment and to support his misidentification defense (later
changed to self-defense). 249 Ariz. at 47, 49, ¶¶ 23, 28. He asserted that he
personally knew the victim had a family history of schizophrenia, had been
diagnosed with severe depression and bipolar disorder, and had a history
of not taking her medication and suffering delusions.             Id. at 47,
¶ 24. He also identified three states in which the victim had received
treatment. Id. We rejected his request as insufficiently specific. Id. at 48,
¶ 28. We held that the defendant offered “nothing more than a conclusory
assertion that [the victim]’s medical records could contain exculpatory
information because [the defendant] did not explain how the broad
assertion that [the victim] was ‘delusional’ would support his
misidentification defense” or his self-defense defense. Id. at 48–49, ¶ 28.
We further held that the defendant’s request was overly broad: he asked for
fifteen years’ worth of records from three states without identifying any
specific agency or provider that treated the victim and without limiting his
request to information necessary for his defense or impeachment. Id. at 49,
¶ 29.

¶16            Here, Defendant’s request is akin to the requests in Sarullo,
Kellywood, and Dunbar. Unlike in R.S., Defendant does not identify any
mental health records related to any other occasion in which the victim
behaved as Defendant asserts he did leading up to the shooting. Nor does
Defendant describe with any specificity his claimed knowledge of the
victim’s mental health status or treatment records. He seeks disclosure of
records based only on vague claims that he knows the victim suffers from
mental illness, his unsupported assumption that the victim has
schizophrenia, a cold expert’s opinion regarding schizophrenia and its risk
factors, his allegations that the victim was acting erratically, and the
victim’s statement denying craziness. Were we to permit in-camera
disclosure based on such a generalized and speculative request, we would
effectively vitiate the privilege in every case where the defendant claims
self-defense. R.S. requires much more. On this record, the superior court
abused its discretion by ordering that the records be produced for its
review.




                                     6
           STATE v. HON. MANDELL/MATTHEWS
                     Opinion of the Court

                          CONCLUSION

¶17      We accept jurisdiction and grant relief for the reasons set forth
above.




                     AMY M. WOOD • Clerk of the Court
                     FILED: AA




                                    7